Emission performance standards for new light commercial vehicles (debate)
The next item is the report by Martin Callanan, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council setting emission performance standards for new light commercial vehicles as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles - C7-0271/2009 -.
rapporteur. - Mr President, I am delighted to be able to open our debate today on my report about emissions from light commercial vehicles (LCVs).
Before I get to the detail of the text, please allow me to express a few thanks: first of all, to the shadow rapporteurs from all of the political groups; secondly, to the rapporteurs and members of the Committee on Transport and Tourism and the Committee on Industry, Research and Energy for their opinions; and thirdly, to the Commissioner and her team - we have had a number of very constructive meetings about this. Fourthly, I would like to thank the Belgian Presidency for its very hard work during the trialogue negotiations; finally, my thanks go to Jos Vervloet and Isobel Findlay from the ENVI secretariat, who have provided some incredible support throughout the process. In particular, Isobel's help on the complex comitology issues is very much appreciated.
The proposed legislation has been expected ever since similar legislation was passed concerning passenger cars. Personally, I was not entirely convinced of the need for this legislation because most vans are bought by businesses, both large and small, which are already very conscious of the need for economy and fuel efficiency. Because of this, it has been my belief throughout the process that it is crucial to have an ambitious but realistic long-term target and an appropriate short-term target that takes into account both the needs of industry product cycles and the need for environmental improvement. It has always been the long-term target that has been the main focus throughout our debate.
The Commission's original proposal was 135g CO2/km, which was deemed by many sources to be simply unachievable. The LCV sector has longer development and production times than the passenger car sector. Similarly, LCVs, as their name implies, are used mainly for commercial purposes. Unlike passenger cars, there is less scope to modify either their shape or their weight in a bid to reduce emissions. The principal way to accomplish this in LCVs is through modification of the engines and mechanics of the vehicles - a much longer and more expensive process than simply altering the body or reducing the weight of the vehicle.
It should also be noted that there is already much greater penetration of diesel fuel usage in the LCV sector than in the car sector. When the Commission published its original proposal, many of the manufacturers made it clear that they wished to settle for nothing less than 160g CO2/km, a figure which, in turn, struck most of us in Parliament as being far too relaxed and complacent. In the end, the package that we have all agreed on, and which is before you today, has a fairly sensible compromise position of 147g CO2/km.
Given the higher costs of reducing CO2 in LCVs compared to cars and the longer development and production cycles needed, my personal belief is that this provides a good balance between ensuring improved environmental standards, on the one hand, and giving a realistic and achievable target for the LCV manufacturing sector, on the other. The fact that, by reaching this compromise figure, we are being attacked on one side as being too pro-industry and on the other as being too environmentally friendly, suggests to me that possibly, we have just about got the balance right.
One area of the Commission's proposal which all groups agreed was unworkable concerned the very complex issue of multi-stage vehicles. Obviously, it is unfair to penalise the manufacturers of the base vehicle when they are not responsible for what happens to the vehicle at a later stage of its production. The package that is before you today includes a very sensible proposal that the Commission will review this issue before the end of the year and sets out the basis under which this review should take place.
I believe that the package that we have negotiated, and which will be put before Parliament today as amendment 58, is the best possible outcome. I am pleased to have the support - I hope - of most of the main political groups. It balances the need for improved environmental standards with realistic and achievable targets that will not prejudice manufacturing industry nor pose a risk to jobs in the Union.
Generally, I am not in favour of first-reading agreements, believing that they are best avoided if at all possible. However, in this case, a first-reading agreement provides clarity and certainty to a sector that is still suffering in the wake of the global economic crisis, whilst also setting the bar for the tough but fair environmental standards that we all wish to see. I hope that colleagues will join me in supporting the package today.
Member of the Commission. - Mr President, first of all, I would like to congratulate the rapporteur, Mr Callanan, and the shadow rapporteurs, on their efforts in reaching agreement on the Commission proposal on light commercial vehicles. In the aftermath of the economic downturn, as Mr Callanan mentioned, these discussions were indeed difficult.
Let me be clear: the compromise package resulting from these interinstitutional discussions is less ambitious than the Commission proposal on a number of points. Mainly, full compliance with the short-term target is delayed by one year; the level of the penalty for non-compliance - the 'excess emissions premium' - has been lowered; and the ambition of the long-term target has been decreased. It will therefore not come as a surprise to anybody if I say that I would have preferred a more ambitious outcome, and many of you probably share that view.
Nevertheless, this compromise still represents an important step forward. By 2020, it will bring down the average CO2 emissions of vans from the 2007 baseline of 203 grams of CO2 per kilometre to 147 grams per kilometre. This will mean an average emission reduction in the van fleet of 28% over 13 years. In view of the expected growing demand for light commercial vehicles, the increased efficiency will represent an important contribution to the reduction of transport emissions.
The compromise will also generate lifetime net savings for consumers, mainly small and medium-sized enterprises, of over EUR 2 200 per vehicle. Moreover, the targets will stimulate innovation in industry and enable manufacturers to take advantage of the transition to a low carbon economy and thus enhance their long-term competitiveness. Let us not forget that this regulation should give manufacturers a first mover advantage in world markets where similar CO2 standards are likely to follow and the demand for efficient vehicles is expected to rise.
In addition, this regulation will close a major regulatory gap between cars and vans and therefore minimise potential perverse effects on the regulation on CO2 in passenger cars. Large cars will not be able to escape the CO2 emission standards simply by changing the vehicle's category to 'van' when type-approved.
Finally, as you know, transport is today emitting more than in 1990, thus offsetting to a large extent the reductions made in other sectors. This is, of course, not sustainable. Transport must make a substantial contribution to the EU's overall CO2 targets.
This regulation is one more instrument that will help the Member States to meet their 2020 commitments to reduce CO2 from sectors outside the EU ETS.
I believe that this agreement is yet more proof of the European Union's commitment towards meeting its climate goals and I hope that you will lend your support to the compromise package when you vote later today.
Mr President, the first reading should be the exception. In this case, it was possible because we came to a compromise between the proposals of the Commission, the Committee on the Environment, Public Health and Food Safety, and the Committee on Industry, Research and Energy on the most controversial topic. The fact that we went into the negotiations with a common negotiating mandate from all the groups is the only thing which enabled us to produce this result. I would like to thank Mr Callanan in particular for the commitment he has shown. We can be proud of what we have achieved. The result is identical in many areas to the proposal made by the Industry Committee. I believe that we have launched an ambitious project which is achievable for industry and which will, in particular, give users the opportunity to buy affordable, modern vehicles with lower CO2 emissions. This applies specifically to small and medium-sized businesses, tradespeople, retailers and micro-enterprises which use this type of vehicle.
(The President interrupted the speaker)
There is an item in my dossier for the Industry Committee which was not incorporated, but which nevertheless was adopted with a narrow majority. It concerns the proposal for speed limiters. This is now a matter for the Member States, which will have to establish their own regulations. Overall, we are therefore pleased with the compromise. The Industry Committee is prepared to support the entire package.
Mr President, it is true that transport is one of the sectors where emissions need to be reduced. In our rush to cut emissions, however, we should not undermine the competitiveness of European car manufacturers. This requirement is particularly pressing in view of the ongoing financial crisis, which has had serious repercussions on the European car industry so far.
From this perspective, I consider the achievement of 147g CO2/km for the average emissions of new vans to be rather ambitious, and I am very curious to see the feasibility study which the Commission is to draw up on the basis of the updated results.
At the same time, I am following with great attention the repeated efforts of the Commission and certain other parties, for whom the proposed target seems, on the contrary, rather unambitious, to reopen the debate on this topic and to try and change this regulation in order to set more stringent targets. I firmly believe that the economic actors need certainty that the legislation will not be changing all the time. It is now time to give car manufacturers breathing space to work and to develop new engines so that they can adjust to the regulations and the new objectives.
In conjunction with this, I think we should keep our eyes firmly fixed on justification 24, which considers expanding the use of speed limiters to light commercial vehicles as well. I am pleased that we will be addressing this issue in particular and that this debate will be businesslike and not ideological.
Ladies and gentlemen, we must stick to our time slots, since we have a full programme and the vote is at midday.
Mr President, today, I am representing Mrs Weisgerber, our shadow rapporteur for the Committee on the Environment, Public Health and Food Safety, who is on maternity leave. We all send her our very best wishes. She has done an excellent job on this dossier.
Overall, we are all pleased with the compromise. It was not as difficult to achieve as in the case of cars, because this is not such an emotional subject. Nevertheless, we faced major environmental and economic challenges. From a climate policy perspective, it is important that the load is distributed evenly along all the links in the chain and this link must make its contribution. However, we also had to ensure that we did not grind so much off this link that we caused it to break. What do I mean by that? Of course, the costs involved in measures of this kind for small and medium-sized enterprises (SMEs) represent a significant challenge for them. Small businesses will be considering very carefully whether it is worthwhile replacing their old vehicle and investing in a new one. Therefore, we had to focus less on the technical aspects and more on the economic ones. In technical terms, we could have achieved a great deal more, but the costs would definitely have been passed on to the SMEs and that would not have produced the desired results.
We will have to wait for a few years to find out whether this regulation is a good one, because that will only be the case if we actually reach the required emission levels. If we end up imposing fines, then we will not have achieved our objective. We must keep a very close eye on how the situation develops.
Mr President, ladies and gentlemen, I would like to start by expressing my gratitude for the way in which we have been able to work together so constructively. We have reached a good compromise today from an environmental and an economic perspective. Even though we could, in my opinion, have gone further with regard to the limit, the legislation that we are adopting today is still the strictest in the world for light commercial vehicles. We must not forget that. Mrs Hedegaard has already said that, outside the Emissions Trading System, these small sector-specific pieces of legislation which we are introducing are very important in allowing us to achieve the goals that we have set ourselves. If vehicles use less fuel, this brings added value not only for the climate but also for air quality. With a limit of 147 grams, which is the equivalent of 5.6 litres of diesel, vehicles will produce less pollution. This means that the air quality in our cities will improve. We are taking an important step forward today.
My group is voting in favour of this compromise package because it includes an important point which states that we must evaluate in 2014 at the latest whether the targets that we are adopting today have been met or exceeded and whether we need to make adjustments in this area. This was a fundamental requirement for our group. I have had long discussions with my colleague, Mr Pirillo, about the nature of this compromise and that was one of the basic prerequisites of the compromise package.
Some comments have already been made about the first reading. We should make sure in future that we reach fewer first-reading agreements. In this case, it is acceptable because the negotiations ultimately only concerned 2 grams. We did not need to introduce that into the second reading. However, if we adopt everything during the first reading, Parliament will be depriving itself of its rights.
There is one further point I would like to mention and that is the test cycle. It will be very important for us to have a standardised test cycle in future which will hopefully come into force throughout the world at some point and which will represent reality. Our current test cycles are not realistic and we need to make improvements in this area. International negotiations are under way and I hope that they can be brought to successful conclusion, because this will mean that the legislation will reflect the actual driving cycles. I would like to thank everyone concerned once again. Today is a good day for the European Union's climate and environmental policy.
Mr President, in the discussion about whether or not it is sensible to come to an agreement during the first reading, we should not stick as closely to our principles as some Members have recommended. This should depend on the dossier. How are the discussions going? How controversial are they? In the case of the regulation of CO2 emissions from light commercial vehicles, it is clear that the positions of the institutions were not very far apart. Therefore, it would not have been worthwhile to start the second reading process, except in the case of an issue which is the subject of heated discussions, in other words, the long-term target.
The European Commission has never explained properly and it is also not clear from the impact assessments how a reduction in emissions from 203 grams today to 135 grams within 10 years - these are the figures just mentioned by Mrs Hedegaard - can be implemented in an economically viable way. This represents a cut of 34% and goes far beyond our other climate targets. Parliament's most important job was to bring this target back to reality and to make it feasible in economic terms. This is what we have done. I am pleased that Mr Groote took up my argument, because a fleet average of 147 grams is a long way from what the Commission originally proposed, but it is also by far the most ambitious target set anywhere in the world. We should not try to persuade ourselves that a CO2 limit for light commercial vehicles will save the world's climate.
I would like to thank everyone, including the rapporteurs, for their hard work. I am pleased that we have achieved a large majority for this compromise.
Mr President, I would like to thank the rapporteur, Mr Callanan, for being extremely professional and inclusive when conducting the negotiations.
However, I will not be expressing my thanks for the agreement. We in the Group of the Greens/European Free Alliance believe that the Commission's original proposal was a good and realistic one, but unfortunately, the agreement that has been reached is far too weak. It will not do the competitiveness of the car industry any good. The question is where are we going to sell cars in 2020? Well, we will sell them in Asia, and there they will demand extremely low energy vehicles. So if we want to benefit the competitiveness of the industry, we should set much higher targets. The agreement will not benefit the environment either because, even if every commercial vehicle emits 28% less, no one believes that the amount of traffic will not increase by 2020. Thus, the emissions targets aimed at a reduction of 30%, which we will presumably achieve through the negotiations in Durban in South Africa, will not be met either. Moreover, not even the economy will benefit from this, because no one is expecting the price of petrol in 2020 to be around SEK 13 or EUR 1.30 per litre. It will, of course, be much higher than that. Thus, the calculations on which the Commission's original proposal was based were much more realistic and even then they were almost too high to be able to make effective economic calculations. So, unfortunately, this agreement will not benefit competitiveness, the economy or the environment.
On the contrary, I believe that natural technical progress will actually go further than this agreement states. The planning horizon for the industry will be worse because consumers in 2020 will almost certainly demand cars that emit no more than 120 g CO2/km.
It is also unfortunate that we reduced the fines for those who do not achieve the targets. That means we will not even achieve the goal of the legislation - unless it turns out as I believe it will: in other words, that we will nevertheless achieve this by means of natural progress. It is the same with super-credits: they fool us into believing that the emissions are lower than they really are if an electric car is counted three times. Unfortunately, therefore, we cannot support this agreement, but I would nevertheless like to thank all those involved.
Mr President, I would like to thank you for moderating part of this debate in Czech. However, I would chiefly like to thank the rapporteurs and the lead rapporteur, Martin Callanan, for the work they have done. The law we are debating relates to climate change policy as we know it from the European Parliament, and this is not the place to be criticising the policy and the entire concept. It is necessary to realise that these are predominantly unilateral steps by the European Parliament, which have no counterparts outside the EU in the rest of the world. We must consider what would be a sensible motivation and what would be an unreasonable burden for European businesses, and I firmly believe that this report has come close to a sensible motivation. In this case, I strongly disagree with what was said by the previous speaker, Carl Schlyter. European competitiveness is not and will not be assisted by hobbling European industry. All the evidence so far points to the fact that European industry is on the decline and is relocating beyond our borders. The measures in the area of vans are far more complicated than for cars, and place a greater burden on small businesses, as has already been said here. I would like to end by thanking all of the rapporteurs. I regard the compromise that has been reached as an outstanding piece of work.
Mr President, ladies and gentlemen, before I begin discussing light commercial vehicles, I would like to remind you that European car manufacturers have achieved the EU's CO2 product targets for cars several years before the deadline in 2015, by taking the appropriate technical measures. It is now clear that the manufacturers were seriously exaggerating during the negotiations on the time period and the targets for the CO2 reduction measures for cars when these were subsequently watered down. The manufacturers have taken the same approach in their lobbying activities concerning the CO2 reduction targets for light commercial vehicles. I would like to know how a majority here in Parliament can knowingly repeat this mistake and give in once again to the demands of the automotive industry.
In this era of climate change, I believe that the important issues are protecting the environment and safeguarding the future of the human race. If Parliament would at least support the Commission's proposal, this would put the European automotive industry at the cutting edge of technical development and, therefore, allow it to remain competitive. The Commission proposed a reduction target of 135 grams of CO2 per kilometre. Following a transition period, the manufacturers would not be required to reach this limit until 2020. In my opinion, that would have been feasible. Instead of this, under pressure from the Council, a poor compromise was reached behind closed doors, according to which car manufacturers must now reduce the CO2 emissions of light commercial vehicles to only 197 grams of CO2 per kilometre by 2020. This feeble compromise is a gift to the industry. Super-credits, phase-in periods and pooling will water down what is already a weak limit even further. Lobbying by manufacturers among Members of this House and pressure from the vehicle manufacturing countries, namely Germany, France and Italy, in the Council have produced this poor result, which contains a whole series of loopholes.
This report is unacceptable. It conflicts with the climate objectives of the EU and will slow down the pace of technical innovation. The Confederal Group of the European United Left - Nordic Green Left will be voting against this report.
on behalf of the EFD Group. - Mr President, my father is a small businessman. He owns an electrical company and was only given the opportunity to set up this company due to the tax breaks and opportunities given to him by the Conservative Prime Minister and true Eurosceptic, Margaret Thatcher, back in the 1980s.
Like all small businessmen, he is overburdened with red tape and regulation - much of it emanating from this place, the European Parliament. My father's small business remains small. However, these kinds of businesses are the bedrock of the British economy and they amount to a staggering 73% of all businesses in the UK.
My father drives a van, and like many small businesses, he is struggling due to the recession. I have a grave concern that this legislation will put small businesses like my father's out of business for ever, because we are told that this legislation will, in fact, put up to EUR 5 000 on the price of vans. Small businessmen can ill afford this cost at a time of economic strife.
The gentleman from the Socialists said that this is a good day for climate change policy in the EU. However, if this goes through, I guarantee it will be a bad day for small businessmen across the continent.
(The speaker agreed to take a blue card question under Rule149(8))
Mr President, why does the honourable gentleman not understand that this measure is designed to improve the fuel efficiency of light commercial vehicles? That means reducing the costs of driving them, mile by mile, at a time when fuel prices are at a record high. This helps businesses, not hinders them.
Mr President, again, this place shows absolutely no knowledge of what goes on in the real world. People are struggling out there, and what this legislation does - and it has been made quite clear to us - is put up the cost of small vans which are driven by many small businessmen across the continent. It will put it up by at least EUR 5 000. That is totally and utterly wrong, and it is something that we can ill afford in a time of recession.
Mr President, as I hear discussions on ways to screw more money out of the little people in the name of climate change, I am struck by two things. The first is how no one talks about global warming anymore. Even the most out-of-touch MEPs have clearly realised that exposés of fraudulent pseudoscience and record cold winters across the globe have made the public, rightly, very sceptical about all the deceitful propaganda about drowning polar bears.
The second is the car park beneath us - Porches, Mercedes, BMWs, SUVs, a showroom of gas-guzzling luxury from the people who tut-tut in disapproval at many white vans and plot to make working lives even harder with speed limiters and financial penalties, all for a dogma based on discredited statistics pedalled by a clique of bought and paid-for academics, funded and hyped by super-rich vested interests in the green industrial complex - Al Gore, Prince Charles, Shell and Goldman Sachs - all of whom stand to steal a fortune from the taxes harvested through wind factory subsidies and carbon trading.
While I appreciate the efforts of some MEPs to blunt the worst excesses of this CO2 hysteria, the plain truth is that anyone who even gives credence to the threadbare hoax of man-made global warming is a collaborator with the deadliest scam in history. Yes, deadly, because it is not only robbing ordinary people and de-industrialising the West; it is also right now starving to death hundreds of thousands of the world's poorest children as food crops are replaced by taxpayer-subsidised biofuels. But it is boosting profits for Monsanto and giving MEPs all expenses paid trips to palm oil plantations in Malaysia, so that is all right is it not?
No, it is not, particularly as it is diverting attention from the real crisis - not that we are releasing carbon dioxide from fossil fuels, but that we are beginning to run low on the oil which powers our civilisation. Every day wasted talking about limiting emissions of nature's most important fertiliser is a day lost in the struggle to sustain more and more people on less and less energy. If it was not such a tragedy, it would be a farce.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, Mr Griffin was wrong when he said that this has been a cold winter across the globe. It was actually just some parts of northern Europe and some central parts of the USA. Globally, 2010 was one of the two hottest years in recorded history. The fact that it is colder here now is also quite predictable, because if the Gulf Stream is pressed down by meltwater from the Arctic, this is an explainable effect. So no, 2010 was a very hot year, climate change is real and the measures we are taking are good for the economy.
Mr President, I do not know if the House noticed, but yesterday was also the record snowfall in Korea for 100 years, so it is not just a few places. Just as it was two years ago in Copenhagen, when the climate change conference was there, it was the coldest at the climate change conference in Cancún that it had been for decades.
Secondly, there is no evidence whatsoever of meltwater from the Arctic impeding the Gulf Stream. There has been no change in that whatsoever. Thirdly, your arguments would be more effective if the climate change computer models had foreseen this a couple of years ago. They did not. A couple of years ago, we were told that our children would not know what snow was. What an absolute nonsense this has been.
Finally, as for the statistics showing a global warming trend, the key factor everyone is ignoring here is that 65% of the world's weather stations are within 10 metres of an artificial heat source. They are virtually all in cities. The collapse of the Soviet Union meant that most of the weather stations in naturally cold areas were closed down. That is what has skewed the statistics, which are fundamentally bogus because people, boosted by the United Nations, set about finding man-made global warming in order to impose the solutions they wanted.
(FR) Mr President, Commissioner, I should like to begin by congratulating the rapporteur on securing this agreement. It was a difficult agreement to reach, as our debates have clearly shown. I think everyone will agree with what has been said.
Yes, of course, climate change exists, but commercial vehicles are not vehicles that people buy for the sheer pleasure of driving or because they are passionate about them. They are vehicles that people use as a tool for their work, which means that the target of 147 grams of CO2 by 2020 strikes the right balance. I would have even preferred slightly more, but at least this is a proposal that seems to me to be more balanced than the one initially put forward by the Commission. That proposal would have resulted in technological targets being imposed on manufacturers, with the associated innovation costs having a major financial impact on end consumers, who we do not want to penalise, given that they are going through an exceptional period of crisis.
Nevertheless, I embrace the introduction of incentives for manufacturing high-efficiency vehicles and of penalties for car manufacturers that do not meet the targets. Therefore, all this is really a step in the right direction.
I am also glad to see that there are penalties. I am pleased that we have been able to find common ground regarding penalties which are the same as those applied to passenger vehicles. For these reasons, I will be delighted to vote in favour of this report.
(IT) Mr President, ladies and gentlemen, the transition towards a low carbon economy and the achievement of the objectives set out in the climate change package mean that we need to establish rules to regulate CO2 emissions in various sectors, including the automotive sector.
I am very pleased with the negotiations, which led to an agreement with the Council to limit emissions to 147g CO2/km by 2020. This is a realistic limit that also represents an excellent balance between environmental, social and industrial rules. I hope I also played my part in this as shadow rapporteur for the Committee on Industry, Research and Energy.
The agreement reached takes account of the economic crisis that the sector is experiencing and also makes reasonable allowances for the difference between the passenger car sector and the light commercial vehicles sector. Just as we saw with the regulation on passenger cars, the European automotive sector will also manage to develop green, competitive and environmentally beneficial technology for light commercial vehicles. I hope it will also manage to take advantage of the environmental challenge to invest even more in innovation and research.
Mr President, maybe we should question whether or not we might have achieved more if this measure had been introduced to improve the fuel efficiency of commercial vehicles rather than to reduce CO2. In practice, of course, it is the same, but one is seen as a cost to business, and the other as a saving.
Mr Nuttall says that this measure will increase the price of vehicles by EUR 5 000. I suspect it will not increase it by a single euro. Let us have this debate in three years' time and see who is right. The fact is that oil prices are now at USD 100 a barrel. That is more than the Commission estimated when it undertook its assessments. The potential savings to business are greater, and I wish the EPP would recognise this. The EPP has been talking on behalf of big business, of the manufacturers, instead of on behalf of all the businesses which use light commercial vehicles and which need more fuel-efficient technology to drive down costs.
The manufacturers have made great technological progress over recent years. We should be driving forward that ambition. I hope that the Commission will come back in its review in a couple of years' time and ensure that this ambition has a chance to be properly realised.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, does the right honourable gentleman really think that it is correct to vote for legislation that will, in effect, push up the cost of vehicles? He knows it will, and I know it will. In effect, what it will be doing is putting small firms in Liverpool and Manchester - in his own constituency - out of business. Does he think that is fair? Does he think it is morally correct? Is he prepared to stand on that platform in the elections in three years' time?
Mr President, the UK Government, in the form of the Department for Transport, actually undertook an assessment of the effects of this measure. It found they were likely to be more beneficial to businesses than even the Commission had estimated.
The net savings on running a vehicle, when fuel prices are at record highs, are greater than any potential increase in the cost of the vehicles - net savings for businesses and lower prices for consumers. This is what the UK Independence Party is so determined to fight against. In doing so, it wants businesses to pay more than they need.
(IT) Mr President, ladies and gentlemen, the proposal initially set a long-term emissions limit of 135g CO2/km for light commercial vehicles, to be achieved by 2020. However, in the unanimous opinion of manufacturers, it was technically impossible to respect this limit.
If the report had been approved as it was, the level of CO2 would have been reduced by 0.00014% at a global level, compared to an extremely high economic impact of more than EUR 45 billion for Europe alone, which would inevitably lead to an average price hike of around EUR 3 800 per vehicle.
Despite these problematic issues, an agreement was reached with the Council at first reading that sets the emissions limit to be achieved by 2020 at 147g CO2/km, subject to feasibility, which must be assessed by the Commission before January 2013. In any case, this decision is purely political and has absolutely nothing to do with real industrial or market conditions, or consumer interests.
We will be voting against the report, because we believe that the economic impact is excessive in relation to the insignificant reduction of CO2 at a global level.
(ES) Mr President, I would first like to congratulate the rapporteur, Mr Callanan, who has worked very hard and, most importantly, achieved an optimum result. It was not at all easy to reach an agreement at first reading on a regulation as complex as this one.
The motor industry is of vital importance in the European Union. It is, moreover, an industry that is committed to the European Union's objective of reducing emissions and to technological innovation.
This agreement is a stable framework that gives legal certainty to our vehicle manufacturers. I believe that the targets for reducing emissions are both ambitious and realistic. Manufacturers will have to achieve 147 grams of CO2 per kilometre by 2020. I am sure that they are going to succeed, and they will therefore have contributed to the European Union's objective of reducing emissions by 20% by that year.
However, there are also other elements of interest in this new regulation, such as super-credits and promoting alternative fuels. Biofuels are clearly promoted, in line with the EU's objectives regarding renewable fuels for 2020. I am highlighting this obvious fact because if the Commission continues with its hesitant proposals on biofuels, we will not achieve our objective for 2020.
Finally, I would like to end my speech by congratulating the shadow rapporteur for the Group of the European People's Party (Christian Democrats), who has just become a mother and has worked very hard and also helped to make this agreement a success.
(SV) Mr President, I would like to start by thanking the rapporteur, Mr Callanan, the shadow rapporteurs and everyone else involved in the work on this directive. We will now finally also have a regulatory instrument for emissions from light commercial vehicles, and that is important. The directive now needs to be introduced as quickly as possible.
At the same time, we did not go as far as many of us would have liked, and I think we should talk openly and honestly about that. What we are seeing is an environmental and industrial policy decision that has clearly been influenced by the economic crisis and by the fact that so many European governments, conservative, right-leaning governments, have chosen to respond to this economic crisis by simply making cuts and not making any investments. The result of this is high unemployment and low demand, and it is affecting both the passenger car industry and the light commercial vehicle industry. Of course, this could be called realism, but what it amounts to is enforced adaptation to the economic crisis and a policy of cuts.
The Commission was therefore more ambitious even than Parliament's Committee on the Environment, Public Health and Food Safety, and that is unusual. I am grateful for the fact that this decision nevertheless contains a review of the emissions targets for 2014. I therefore hope that we will get another chance to show that we mean business when it comes to not allowing competitiveness and lofty ambitions on climate policy to conflict with each other, but instead enabling these two factors to drive each other forward.
(FR) Mr President, Commissioner, it is with reluctance that I will vote for the final compromise. The negotiations were dreadful, and to my mind, this vote is a decision imposed as a result of the power play within Parliament and the Council.
The major producing countries, supported by a majority of MEPs who are sensitive to the industry's arguments, have succeeded in preventing us from setting an ambitious emissions reduction target. I would point out that the Commission had suggested a target of 135 grams per kilometre by 2020. Parliament is therefore being less ambitious than the Commission, and that is regrettable.
The automotive industry, which fought against this text - and we have just had some more examples of this - has evidently not realised that it has everything to gain from pioneering a reduction in emissions, especially since the study by the European Federation for Transport and Environment carried out last November showed that technological solutions do exist. The study notes that car manufacturers in Europe reduced CO2 emissions for non-commercial vehicles by 2-10% in 2009, and that one Japanese manufacturer has all but reached its target six years early.
I will vote for this compromise because we run the risk of destroying this achievement, as small as it may be, with a second reading. However, I would stress that we are not doing manufacturers any favours by defending the status quo and that, as far as the public authorities are concerned, by failing to encourage innovation, they are not fulfilling their role.
(IT) Mr President, ladies and gentlemen, the outcome we have arrived at is extremely ambitious. I should like to note that CO2 emissions from these vehicles are currently around 200 g per square kilometre. Reducing this to 147 g therefore cuts this threshold by more than 25%. Furthermore, I would emphasise that marginal reductions are the most costly, so we should be careful.
I also think that this particular category of vehicles cannot be compared to passenger cars, as has often been the case in this House. The cycles of production are much longer and it would have a mere 1.5% effect on CO2 emissions across the whole transport sector.
If we do not establish our central aim, we will end up penalising a sector that has already suffered an abrupt contraction of more than 30%, above all, hurting small and medium-sized enterprises, which, just 12 hours ago, all of us in this House confirmed we wanted to support due to the huge economic and social role they play as the only true engine of employment in Europe. We must therefore be very careful.
I applaud the work that has been done, but we do need to exercise careful supervision.
(NL) Mr President, the text before us is, indeed, a compromise and we would have liked to have been a little more ambitious here and there, particularly when it comes to the timing and the level of the penalties.
On the other hand, it is important that emission standards are established for this category of vehicles - something which seems to have slipped through the net a bit, seeing as a number of rules already exist for both passenger cars and goods vehicles. The trend is heading in the right direction, but - as you have said yourself - the number of LCVs has increased enormously in recent years and it looks as if that number will continue to rise in years to come.
As a member of the Committee on Transport and Tourism, I would like to return briefly to speed limits. We in the Committee have proposed that the speed limit be set at 120 kilometres per hour from 2018, which is really not unreasonable. As you know, there is already a limit for goods vehicles, and I think that, for both environmental and road safety reasons, it would be advisable to lay this down in law. It seems to me that you have to do that at European level, because there is little sense in leaving this to Member States.
Consequently, Commissioner, I would like to invite you to revisit this issue, together with your colleague, Mr Kallas - he is here in the Chamber with us - study it and put forward a proposal. I think that this would be a positive thing for your respective areas of responsibility: the environment and road safety.
(DE) Mr President, Mrs Hedegaard, ladies and gentlemen, we are not here today to hold a discussion on the climate. Instead, we simply need to do what is possible. I welcome the compromise that has been reached. By restricting emissions to 147 grams per kilometre from 2020, we are setting very clear standards. This will create incentives for the development of new technologies to increase energy efficiency and combat climate change. The users of the vehicles will also benefit from these innovations, which will save them fuel and therefore money.
Small vans are primarily used by tradespeople, small and medium-sized companies, farmers and winegrowers. They generally only travel short distances and are often driven for many years until the company is passed on to the next owner. Therefore, the costs of these vehicles must remain manageable. Higher investment costs must be funded on the basis of energy efficiency and energy savings. The long-term goal of 2020 leaves enough time for transition periods so that research organisations and the industry can develop and manufacture new engines. The target which we have set for ourselves is realistic, achievable and still efficient. I hope that it will receive broad support.
(PL) Mr President, everyone involved in road transport, both manufacturers of passenger vehicles and manufacturers of light commercial vehicles, should contribute to limiting overall CO2 emissions. I therefore welcome the compromise worked out by the European Parliament, the Council and the European Commission, which sets limits on emissions and penalties for non-compliance with these limits.
Setting mandatory and ambitious limits which are also realistic will pose a challenge to the innovative potential of the European automotive industry. It will act as an incentive to step up research and development efforts aimed at finding new design solutions which can be used to manufacture vehicles which are more environmentally friendly. We must have our own green technologies so that we can avoid importing vehicles, as has been the case with hybrid technology. I believe that the legislative decisions we have taken will act as an appropriate stimulus to mobilise European manufacturers, who will realise that green technologies represent an opportunity for development.
(FR) Mr President, I should like to begin by congratulating the rapporteur on his position, and I note that Parliament finds itself in a tight corner between a Commission that is very ambitious and a Council that is, as usual, cautious, between climate sceptics and climate critics, and between industry supporters and environmentalists. This is therefore a balanced position that remains ambitious, since the target of 147 grams in 2020 will give industry the time to make the technological leap while simultaneously encouraging it to be highly efficient. The extension of the amendment period until 2018 is positive and will make research into, and the production of, non-polluting vehicles more attractive.
I would like to make two comments by way of conclusion. Naturally, I welcome the fact that the proposal has been passed at first reading, and I did not fully understand the comments by our fellow Member just now, when he said that he preferred second readings. Secondly, like Mr El Khadraoui, I deplore the absence of speed limitation devices, as it means that we will continue to be overtaken on motorways by the only vehicles that no longer keep to the speed limit, namely, light commercial vehicles.
(RO) Mr President, this regulation marks a step forward in terms of gradually achieving the CO2 emission reduction targets for light commercial vehicles in Europe. This will be possible to achieve by creating incentive schemes for making vehicles more efficient and by imposing penalties on manufacturers who do not meet these targets.
However, I do not think that the new legislation on CO2 reduction should jeopardise the position of either car manufacturers or the customer. The new regulations must pay heed to the concerns of SMEs and European car manufacturers, which are asking for the gradual introduction of the pollution limits to start after 2015, as the vehicles which will be sold in 2014 are already at the development and production stage. The figure of 147 grams is an acceptable compromise compared to the figures which have been mentioned. However, the Commission must monitor closely relations between the car industry and users to assess this measure's impact on prices and, by extension, on the activity of small enterprises.
(PL) Mr President, the manufacture of light commercial vehicles and related technological issues require much greater investment and a longer-term strategic plan and manufacturing cycle than is the case for passenger vehicles. Approval of such a long-term goal was essential in this respect in order to provide industry with guaranteed security of manufacturing. On the other hand, we should not neglect the target limit of 147 g to be achieved by 2020. The initial short-term goal which has been set of a limit of 175 g, with a view to achieving the goal of 147 g by 2020, will significantly increase the cost of manufacturing light commercial vehicles, making them more expensive for many small companies which use them as tools for their daily work. I hope that this will not result in a marked drop in sales of new vehicles, which, in turn, would mean that technologically older vehicles which are responsible for much higher levels of emissions would stay on the roads longer.
(IT) Mr President, Commissioner, ladies and gentlemen, the compromise reached with the Council certainly seems more balanced and realistic compared with the initial proposal of the Commission, which was so ambitious that it appeared utopian in parts, as it did not take industrial conditions and the impact on the market into due consideration. Overly ideological environmentalism always runs the risk of making tangible results less likely, resulting in harm being done to the environment.
In my opinion, despite the fact that the long-term objective of 147g CO2/km by 2020 is not yet optimal, it could turn out to be more reasonable and realistic than what was originally proposed.
I also welcome the planned incentives for eco-innovations but, in my opinion, a critical issue remains: the decision on emissions from so-called completed vehicles, meaning those built in a number of stages. I hope the Commission respects its commitment to submit a specific legislative proposal on this before the end of this year.
(RO) Mr President, I welcome the fine job which the rapporteur, Mr Callanan, and my colleague, Mr Groote, have done in completing this report. This regulation will force car manufacturers to develop new green technologies and, although this seemingly imposes a new burden on them, it may boost the car industry's competitiveness on the global market. At the same time, it will help meet CO2 emission reduction commitments, in line with the European Union's strategy. The compromise amendments which have been agreed provide sufficient time for manufacturers to prepare the implementation of new technologies, as well as for the Commission to develop an effective mechanism for monitoring breaches of the provisions in this area.
(PT) Mr President, the management of innovation, in other words, the research and development of new technologies and production processes, their implementation on a large scale and the choice of the appropriate time to implement them, should have the protection of the public interest, improvement of quality of life for the public and environmental protection, first and foremost, as its guiding criteria. These principles, rather than the narrow commercial interests of industry and business, should primarily guide the efforts towards innovation and the management of their implementation.
This also applies to the case of vehicle emissions. Given that the transport sector accounts for a substantial proportion of CO2 emissions, an appropriate part of the efforts at reduction should be focused on this area. It is therefore important to pursue an increase in vehicle energy efficiency, a reduction in fuel consumption and, in general, the development of low carbon technologies. This is now made possible by scientific and technical developments, which take into account the progressive and inexorable scarcity of fossil fuels at the very outset, something that it is already vital to heed.
(FR) Mr President, Commissioner, I will be brief. I am going to vote for this text because I believe that this compromise is a step in the right direction. At the same time, however, I regret that it has not gone as far as the proposal made by Mrs Hedegaard.
Therefore, I would now like you to tell us, following the debate and before the vote in a few hours' time, what the procedure you are going to adopt for the next two years consists of, since a review is due to take place in 2013, thus allowing us without delay, as our group rapporteur Mr Groote wanted, to take this fight further in order to reduce pollution by these light commercial vehicles.
That is my question to you, Commissioner, and I know that you will be tenacious so that we can make progress in spite of this industrial lobbying, which I, like a number of my fellow Members who have spoken on this matter, consider inappropriate.
(DE) Mr President, Mrs Hedegaard, I cannot conceal the fact that I am one of those people who would much rather have adopted a target of 135 grams today. However, I believe that this compromise reflects reality and shows that we are prepared to make a serious joint effort to limit and reduce CO2 emissions.
The European Union has recently succeeded in reducing overall CO2 emissions by 9%. However, emissions in the transport sector have increased by almost 30%. Purely from this perspective, I believe that the move we are making today is another step in the right direction.
However, we should not allow ourselves to be distracted from the fact that the real problems in the transport sector lie elsewhere, given the overall increase of 29%. In other words, we need to focus heavily on developing public transport. We must not increase the burdens on small and medium-sized companies. Instead, we must make things easier for commuters and speed up the construction of railways. We will achieve much more by moving from individual transport to public transport.
I think we are taking the first step in the right direction because, after all, we are talking about a reduction of 25%.
(NL) Mr President, I wish to congratulate everyone, but I would have liked to have seen a more ambitious result. Much more ambitious. And why? I will give you five reasons: more innovation, greater competitiveness for Europe, the environment, obviously, because this could have saved us raw materials, and it would have been cheaper for the consumer, too.
We in Europe are very dependent on imports of raw materials for energy. With cleaner technology, we would have made many more savings and we would also have given an enormous impetus to our strong automotive industry to come up with clean, intelligent technology which could be sold anywhere in the rest of the world and which could have given us a headstart.
This would have been cheaper and more efficient, precisely because we are so dependent on imports. It would also have translated into savings for the consumer. The purchase price might have been higher, but it would ultimately have worked out cheaper per kilometre. That would have been very much of interest to small and medium-sized enterprises, in particular. For the Dutch, the saying 'Look after the cents and the euros will look after themselves' is still very interesting!
(ES) Mr President, I would also like to thank the rapporteurs, and especially our shadow rapporteur, Mr Groote, for a proposal that will encourage our industry to become greener. However, I find it deeply regrettable that we have lost a golden opportunity to introduce speed limiters, which are essential tools for helping improve air quality.
I must point out that the directive has already been compulsory for more than a month and a half, as demonstrated in cities such as Barcelona, where the socialist council has set the speed limit at 80 km per hour, and the difference has been felt compared with other cities such as Madrid or Valencia that have conservative councils, where the population is at high risk of suffering from allergies and respiratory diseases.
Speed limiters would have helped us to reduce these problems, and also to improve road safety and cut the number of human lives lost. It is therefore regrettable, and we trust that we will be able to achieve this in future legislation.
Member of the Commission. - Mr President, first, a brief remark to Mr Pargneaux who asked what the plan was for the next few years.
First, of course, as we have agreed, the Commission must assess the progress made and ascertain whether things are feasible. That is what we have all agreed, but, of course, we have reason to believe that it is feasible because our impact assessment has already demonstrated this. We are aware of the cost and consequences of whatever we do, and the level we choose to impose. So we believe that it will be feasible but we are, of course, looking into this.
I would just like to say that reopening the debate as to the 2020 target could lead to uncertainty in planning, so, of course, we should now stress that a long-term target has been set. Many manufacturers appreciate that because that gives them the long-term planning that they really need, the predictability that they need. In the end, they appreciate that. That was also an answer to Mr Vlasák and his concerns.
Just a brief remark to Mr Nuttall - I do not know if he is still here - or rather to Mr Nuttall's father, because he has absolutely nothing to worry about, except that his son is using figures from a source I am not familiar with. The fact is that the cost of doing this is much less than Mr Nuttall claimed and the money saved in fuel consumption is greater than the cost.
So, in the end, Mr Nuttall's father will not only save money, but will have a net gain. He can also explain that his children and his grandchildren will have cleaner air. At the same time, what we are trying to do here is to boost innovation in a very important industrial sector for Europe. This is what we are trying to do.
Wrapping up this debate, I would just say that we have the benefit of the wide-ranging experience we have gained in the field of car legislation. In every case, it turned out that the manufacturers could comply with legislation faster and with less expenditure than they had claimed. I would not be surprised if the same thing happens with vans.
So regulation for cars is in place. Now it is the turn of vans. I appreciate the very broad support for this piece of legislation. The next thing we have to look into in this field will be heavy-duty vehicles and there, of course, I greatly look forward to working in cooperation with the European Parliament.
rapporteur. - Mr President, let me respond briefly to many of the points that have been made.
Mr Schlyter said he thought it was bad for European industry and it would result in more light commercial vehicles being built in Asia. I have to say that I simply do not understand that remark. We are setting the most challenging targets in the world by far, much tighter than the rules in the States or anything that exists in China or the Far East.
Mrs Wils compared this regulation with the passenger car regulation. In my view, that is a false comparison. The opportunities to reduce emissions in passenger cars are much greater in terms of lightweighting and changing the fuel mix. There is already a much higher diesel penetration in the vans market. Of course, by their nature, vans are already much more utilitarian and are bought by business customers.
Mr Nuttall, I am afraid, has not stayed for the end of this debate, but he is wrong in the figures that he has given. This will result in overall cost savings for many businesses. I have to say that I would have a little more respect for the remarks that he made if indeed the EFD Group had bothered to send a single representative to any of our trialogue meetings or to any of our shadow meetings to make the point that they are fond of quoting on behalf of small businesses.
(Applause)
In conclusion, I think this is a good result. It produces the best balance, first of all, in favour of costs for businesses, but also in terms of environmental improvement. Whatever view you take of climate change, fuel efficiency - using precious resources more efficiently - has to be a good thing.
The debate is closed.
The vote will take place at midday today (15 February 2011).
Written statements (Rule 149)
in writing. - The agreement which has been reached with Council is the result of tough negotiations in the face of intense lobbying from industry. Throughout the whole process, we have resisted heavy pressure from manufacturers to weaken the regulation and, in particular, to reduce the ambition of the long-term CO2 reduction targets.
It was a difficult dilemma, as many of us have car industries which are already struggling because of the economic context. But we knew from our experience with the passenger cars regulation that the car industry has made enormous progress in terms of innovation and developing cleaner technology because the legislative framework encouraged them in the right direction. We wanted to repeat this success with legislation for vans - not just for environmental reasons, but because greater fuel efficiency will ultimately bring costs down for many businesses.
We have a compromise text which, although not as ambitious as we would have liked, will lead to a significant reduction in CO2 emissions from vans and contribute to the EU's emission reduction ambitions for 2020 and beyond. I would like to congratulate the rapporteur and shadows on their successful negotiations with the Council.
The road transport sector is the second highest source of greenhouse gas emissions in the EU, and its emissions have not stopped increasing. All types of vehicles, including light commercial vehicles, should therefore be covered by regulations aimed at reducing these emissions. The objective of reducing greenhouse gas emissions will be better achieved if there is legislation covering the whole EU, rather than national legislation with different objectives. That said, we need to combine ambition with realism and good sense. Therefore, and given that small and medium-sized enterprises are most likely to use light commercial vehicles, and that these make up 99.8% of companies and 67.4% of jobs within the EU, we should not pursue goals that might jeopardise them. I therefore agree with the target of 147 g of CO2 emissions per kilometre for new light commercial vehicles in the EU, if it is confirmed that this option is viable. I also welcome the fact that a single speed limit for this type of vehicle has not been introduced at EU level.
I welcome this measure, as it is very important that a balance be maintained between protecting the environment and protecting jobs and the competitiveness of SMEs in the EU.